Case 1:17-cr-00101-LEK Document 445 Filed 03/26/19 Page 1 of 7     PageID #: 3874



KENJI M. PRICE #10523
United States Attorney
District of Hawaii

GREGG PARIS YATES #8225
Assistant United States Attorneys
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              )   CR. NO. 17-00101-01 LEK
                                       )
          Plaintiff,                   )   UNITED STATES’ RESPONSE TO THE
                                       )   DEFENDANT’S DEMAND FOR THE
    vs.                                )   GOVERNMENT TO CORRECT TITLE
                                       )   28 USC 1654 TO REFLECT THE ACT
ANTHONY T. WILLIAMS,                   )   OF CONGRESS PASSED INTO LAW;
                                       )   CERTIFICATE OF SERVICE
          Defendant.                   )
                                       )

                UNITED STATES’ RESPONSE TO THE
 DEFENDANT’S DEMAND FOR THE GOVERNMENT TO CORRECT TITLE
 28 USC 1654 TO REFLECT THE ACT OF CONGRESS PASSED INTO LAW

      The government respectfully submits this brief in response to Defendant

Anthony T. Williams’s (Defendant) Demand for the Government to Correct Title

28 USC 1654 to Reflect the Act of Congress Passed into Law (Mot. Correct
Case 1:17-cr-00101-LEK Document 445 Filed 03/26/19 Page 2 of 7           PageID #: 3875



§ 1654). In essence, the defendant’s motion argues that a disparity exists between

a statute, Title 18, United States Code, Section 1654, and the First Judiciary Act of

1789, 1 Stat. 73, the foundational statute that established the structure and

jurisdiction of the Federal judiciary. “Judiciary Act of 1789,” Primary Documents

in Am. History, Library of Congress, avail at

https://www.loc.gov/rr/program/bib/ourdocs/judiciary.html. The defendant claims

that this purported disparity is prejudicing him by denying him the ability to be

represented by a non-attorney counsel. Mot. Correct § 1654, Exh. A at 2.

Therefore, the defendant moves this Court for an Order to “the government [to]

correct Title 28 USC 1654 and codify the exact language passed by Congress in

the First Judiciary Act of 1789 section 35.” The defendant concludes, “BABYLON

IS FALLEN.”

      The defendant’s motion is frivolous and seeks relief that is outside the power

of this Court to grant. The heart of the defendant’s claim, that he is entitled to a

non-attorney counsel, has been litigated before this Court and rejected. Among the

defendant’s 68 motions as of this response, the defendant filed a “Motion for

Recognition as a Private Attorney General and Sovereign (Mot. Priv. Atty Gen.),”

ECF No. 237, and a “Sworn Motion for Non Bar Counsel (Mot. Non Bar

Counsel).” ECF No. 236. Both these motions argued that the defendant was

entitled to have a person who was not an attorney-at-law represent him in this


                                           2
Case 1:17-cr-00101-LEK Document 445 Filed 03/26/19 Page 3 of 7          PageID #: 3876



prosecution. Mot. Priv. Atty Gen. Exh. A at 4 (ECF No. 237-2) (“The Sixth

Amendment to the U.S. Constitution which guarantees the right of the accused to

the ‘assistance of counsel,’ was written in 1791 and the term counsel did not mean

an attorney at law or member of the Bar . . .”); Mot. Non Bar Counsel, Exh. A. at

5-6 (ECF No. 236-2) (“The undersigned asserts his divine, common law and

constitutional right to the assistance of counsel from one who is not a member of

the corrupt, treasonous bar association.”). The Motion for Non Bar Counsel even

invoked the First Judiciary Act, Section 35, which the defendant now purports

governs his rights in the current motion. Mot. Non Bar Counsel, Exh. A. at p.4

(ECF No. 236-2) (“The First Judiciary Act states in part: sec. 35. ‘And be it further

enacted, that in all the courts in the United States, the parties may plead and

manage their own causes personally OR by the assistance of such counsel OR

attorneys at law . . . .’”). Both these motions were denied. ECF Nos. 340, 341.

      The defendant now re-packages his demand for a non-attorney

representative, and argues that a purported conflict exists between Title 28, United

States Code, Section 1654 and the Judiciary Act of 1789, 1 Stat. 73, Section 35,

and that this conflict bears upon his demand for a non-attorney representative. The

defendant asks this Court to order the government to “correct Title 28 USC 1654

and codify the exact language passed by Congress.”




                                          3
Case 1:17-cr-00101-LEK Document 445 Filed 03/26/19 Page 4 of 7          PageID #: 3877



      The defendant’s explanation of this purported conflict is unintelligible.1 In

any event, this bramble need not be traversed. To the extent the defendant again

seeks non-attorney counsel representation, this matter has been decided. ECF No.

340 at 1-2 (“In Wheat, the Supreme Court recognized that the Sixth Amendment

right to counsel is circumscribed in several respects, including the requirement that

such counsel be a properly licensed member of the bar . . . . The Ninth Circuit has

affirmed this well-settled rule.”). The time for appeal of this Order to the District

Court has expired. Crim. L.R.57.3(b).

      To the extent that the defendant seeks an order directing the government to

alter or modify an existing statute, namely Title 18, United States Code, Section

1654, the motion should be summarily denied. The Constitution and the principle

of separation of powers vests Congress with the exclusive power to enact

legislation. U.S. Const. art. I. Only Congress may modify the language of an


1
  The defendant argues that Section 35 and Section 1654 are in conflict as to
whether the defendant may be represented in Court by a non-attorney. Exh. A 1.
The defendant argues, without authority, that the reference in Section 1654 to
appearance by “counsel” permits non-attorney representation, and that the absence
of the term “attorney at law,” “could only mean that having an attorney at law for
the representation of a legal matter is NOT authorized.” However, the same salient
term, “counsel,” which the defendant claims authorizes him to be represented by a
non-attorney, appears in both citations. Accordingly, the authorities are not in
conflict. In any event, the defendant’s argument is plainly incorrect: representation
in court by counsel refers to an attorney admitted to the bar. United States v.
French, 748 F.3d 933-34 (9th Cir. 2014); Russell v. United States, 308 F.2d 78, 79
(9th Cir. 1962).

                                          4
Case 1:17-cr-00101-LEK Document 445 Filed 03/26/19 Page 5 of 7          PageID #: 3878



earlier statute. Dorsey v. United States, 567 U.S. 260, 274 (2012); cf. Nw. Airlines,

Inc. v. Transp. Workers Union, 451 U.S. 77, 97 (1981) (“The authority to construe

a statute is fundamentally different from the authority to fashion a new rule or to

provide a new remedy which Congress has decided not to adopt.”). Should the

defendant believe that an existing statute requires modification, his remedy is with

Congress.

                                  CONCLUSION

      For the reasons above, the government respectfully requests that the Court

deny the defendant’s motion.

             DATED: March 26, 2019, at Honolulu, Hawaii.

                                               KENJI M. PRICE
                                               United States Attorney
                                               District of Hawaii


                                               By /s/ Gregg Paris Yates
                                                 GREGG PARIS YATES
                                                 Assistant U.S. Attorney




                                          5
Case 1:17-cr-00101-LEK Document 445 Filed 03/26/19 Page 6 of 7        PageID #: 3879



                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS


      Michael Jay Green, Esq.
      michaeljgreen@hawaii.rr.com

      Attorney for Defendant
      ANABEL CABEBE


      Birney B. Bervar, Esq.
      bbb@bervar-jones.com

      Attorney for Defendant
      BARBARA WILLIAMS

//

//

//

//

//

//
Case 1:17-cr-00101-LEK Document 445 Filed 03/26/19 Page 7 of 7     PageID #: 3880



Served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

            DATED: March 26, 2019, at Honolulu, Hawaii.


                                          /s/ Dawn Aihara
                                          U.S. Attorney’s Office
                                          District of Hawaii




                                      2
